USCA4 Appeal: 22-6866      Doc: 11         Filed: 11/23/2022     Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                               No. 22-6866


        KELLY HARPER,

                             Petitioner - Appellant,

                      v.

        WARDEN OF SFF HAZELTON,

                             Respondent - Appellee.



        Appeal from the United States District Court for the Northern District of West Virginia, at
        Wheeling. John Preston Bailey, District Judge. (5:22-cv-00072-JPB-JPM)


        Submitted: November 17, 2022                                Decided: November 23, 2022


        Before KING, QUATTLEBAUM, and RUSHING, Circuit Judges.


        Affirmed as modified by unpublished per curiam opinion.


        Kelly Harper, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-6866      Doc: 11         Filed: 11/23/2022     Pg: 2 of 2




        PER CURIAM:

               Kelly Harper, a federal prisoner, appeals the district court’s order dismissing with

        prejudice her 28 U.S.C. § 2241 petition in which she challenged the execution of her

        sentence. We have reviewed the record and find no reversible error. Accordingly, we

        affirm the district court’s order, Harper v. Warden of SFF Hazelton, No. 5:22-cv-00072-

        JPB-JPM (N.D.W. Va. July 7, 2022), but modify the order to reflect that the dismissal is

        without prejudice, see Moss v. Harwood, 19 F.4th 614, 623 n.3 (4th Cir. 2021) (noting

        district court’s dismissal without prejudice of prisoner’s civil rights claim for failure to

        exhaust administrative remedies was “[c]onsistent with precedent” and citing cases). We

        deny Harper’s motion to appoint counsel and dispense with oral argument because the facts

        and legal contentions are adequately presented in the materials before this court and

        argument would not aid the decisional process.

                                                                      AFFIRMED AS MODIFIED




                                                     2